Citation Nr: 1642694	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1968 to September 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of that hearing is of record.

In July 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's PTSD does not more closely approximate the criteria for occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or an inability to establish and maintain effective relationships, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  

The Veteran's claim for a higher disability evaluation is a downstream issue, which were initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Thus, there is no duty to provide additional notice.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in August 2011.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned to PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

In evaluating the evidence, the Board will consider the assigned Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  The Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

In September 2009, service connection was granted for PTSD and a 30 percent rating under Diagnostic Code 9411 was assigned effective October 2, 2007.  The Veteran asserts he is entitled to a higher rating.  Specifically, he asserts he is entitled to a 70 percent rating.

In March 2008, the Veteran was afforded a VA examination.  He reported living with his wife and adult son.  He reported seeing his sisters "a lot."  He reported a good work history and leaving his last job due to a knee replacement, although he did not like authority.  He reported being married to his wife since 1973 and sharing many activities together that they enjoy.  He reported that he enjoys fishing and often fished with a group of regulars.  He complained of getting anxious in crowds.  On examination, he was appropriate, cooperative, and fully oriented.  His abstract thinking was intact.  He had normal speech.  His attention was intact, had poor concentration, and had fair working memory.  He had fair insight with variable judgment.  His mood was somber with an appropriate affect.  He was goal-directed.  He denied having any suicidal ideation, delusions, or hallucinations, and he reported having occasional brief reactive homicidal thoughts when frustrated with plans or intent.  He was assessed a GAF of 60.  The examiner reported he had no evidence of significant social impairment and had only reported occupational problems of anger directed at supervisors.

In April 2010, the Veteran was afforded a VA examination.  He reported being married since 1973 to his wife and that they ride motorcycles, do yard work, go to the mall, go out to eat, and go on vacations.   He reported socializing with his family and a "group of guys" he meets at a coffee shop.  He reported that he last worked in 2005 and retired due to a knee replacement and osteoarthritis, although he had an instance of anger with a boss.  On examination, his speech was normal, he was cooperative, and he was fully oriented with normal remote and immediate memory and mildly inefficient recent memory.  He had intact insight and "ok" judgment.  He denied having suicidal ideation, homicidal ideation, delusions, hallucinations, or panic attacks, although he reported he would hurt someone.  The GAF score assigned to the PTSD was 58.  The VA examiner stated that DSM-IV GAF in the range of 51-60 specifies "moderate symptoms" or "moderate difficulty in social and occupational functioning."  "Moderate" symptoms are inferred when symptoms produce generally manageable distress, the manageability limiting the scope and severity of activity disruption.  The VA examiner opined that this was consistent with findings for the Veteran's current functioning.  "Moderate" functional impairment is assessed in presence of social or occupational impairment that does not prevent retained capacity for many areas of such functioning.  PTSD symptom effects both occupationally and socially were assessed to be moderate.   

The Veteran's counseling records show that in August 2010, he was planning on riding his motorcycle to visit a friend.  He reported increased sleep difficulties, distressing memories, anxiety, and nervousness.  In March 2011, he had planned on taking fishing trips in the summer.  In May 2012, he had no major complaints, although his counselor noted he was moody and irritable but remained cooperative and appropriate.  In June 2011, he reported that he had enjoyed a recent vacation with his wife, daughter, and her fiancé, and that he was happy his daughter was getting married.  He had already planned other short trips during the summer.  On examination, he was pleasant and fully alert and oriented.  He reported feeling good.

On August 9, 2011, the Veteran had increased anxiety, but continued seeing his small circle of friends every morning.  He reported enjoying a family holiday vacation.  His symptoms included being easily angered, intrusive memories, and sleepless nights.  

At the August 18, 2011 hearing, the Veteran testified that he was fired from his job in 2005 after having an argument with his boss.  He testified that he had panic attacks a couple of times per week.  His wife testified that they had no friends, that the Veteran did not want to be with people, and that they have only taken one family vacation throughout the year.

In September 2011, the Veteran reported frustration with VA regarding his benefits.  In January 2012, he was angry and felt he was entitled to full benefits from VA.  He was assessed a GAF of 62.  In February 2012, he reported riding his motorcycle and going fishing often.  In April 2012, he reported that he was going on a vacation with just his wife.  Although he reported irritability and anger, he felt he was doing ok.  In May 2012, he had some anxiety regarding his daughter's upcoming wedding and reported he was nervous in large crowds.  He continued to ride his motorcycle and go fishing.  He felt that his anger would decrease after he received 100 percent entitlement from VA.

In August 2012, the Veteran's counselor noted the Veteran's abilities to socially interact and frequent travel with friends.  His counselor suggested that the 30 percent rating assigned for his PTSD was fair.  His counselor reported that the Veteran's PTSD did not seem severe as the Veteran was fully alert and oriented, denied suicidal and homicidal ideation, and appeared to function well in all areas.

In September 2012, the Veteran reported going on a vacation with his wife, daughter, and son-in-law to celebrate his wedding anniversary.  He reported that he planned on visiting his sister and brother-in-law.  He had no problems with anxiety and was pleasant.  In December 2012, he reported going on a seven-day trip with his wife and two other couples.  He also continued to meet with a small group of veterans every morning for breakfast. 

In January 2013, the Veteran reported having a good holiday and fishing with others.  He was pleasant, but reported that his mind raced at night.  In February 2013, he denied having any problems and noted that his anger symptoms had lessened.  He remained fully alert and oriented.  In April 2013, he reported that his wife, daughter, and son-in-law were going on a trip to see Hoover Dam, the Grand Canyon, and other attractions, and that he was looking forward to the trip.  He also had made reservations to go to Jamaica in June 2013 and on a cruise in January 2014.  He denied having any problems and had not been angry lately.  He was pleasant and fully alert and oriented.  

In July 2013, the Veteran's counselor reported that the Veteran continue to be a long-term counseling patient with many PTSD issues.  His counselor noted that while the Veteran appeared to be very much in control, it was only a façade that masked anger and other classic PTSD symptoms.  His counselor reported that the Veteran continues to struggle with anger control, irritability, and quick agitation in public places.  His counselor reported that the Veteran had good memory and average intellectual functioning.  His mood was dysphoric and he appeared depressed and his affect was flat.  He denied having suicidal ideation, homicidal ideation, delusions, or hallucinations.  He had fair insight and judgment.  He was assessed with a GAF of 58.  The examiner reported that the Veteran's capacity for occupational and social functioning was moderately impaired due to his symptoms of PTSD.

In July 2013, the Veteran reported having a recent trip to Ohio with his wife, daughter, and son-in-law.  He also reported having several days of depression after his neighbor passed away as his neighbor would visit him several times per week.  He also reported another friend experienced a stroke and was paralyzed.  In September 2013, he reported that he helped his friend's wife with lawn care.  He also reported he and his wife had planned a day trip.  He remained pleasant and fully alert and oriented.  In October 2013, he and his wife just returned forma six-day trip with his daughter and son-in-law.

In February 2014, the Veteran reported doing ok.  In April 2014, he reported planning a variety of travel for the summer months.  He remained pleasant, although moody, and reported disturbed sleep, irritability, and anger. 

In May 2014, the Veteran was afforded a VA examination.  He reported that he lived with his wife and adult son and his married daughter lived nearby.  He reported that he met friends for breakfast in the morning sometimes.  He reported riding his motorcycle but quit fishing.  On examination, he was alert and oriented with good eye contact.  He was cooperative with normal speech.  He was logical and goal-directed.  He denied having suicidal ideation, homicidal ideation, or hallucinations.  His attention and concentration were intact and his memory appeared intact.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms.

In December 2015, the Veteran's psychologist completed a Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire.  His psychologist reported that a diagnosis of PTSD and anxiety disorder.  His psychologist indicated that his symptoms were depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  His psychologist assessed him with a GAF of 60.  His psychologist indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the PTSD for the entire appeal period.  The weight of the competent and credible evidence shows that the PTSD more closely approximates the criteria for a 30 percent rating and that the PTSD was manifested by mild to moderate social and occupational impairment. 

The evidence of record shows that the GAF scores assigned to the PTSD were in the range of 58 to 62 which are indicative of mild to moderate social and occupational functioning.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV.  

The Veteran clearly experiences psychiatric symptomatology as a result of his PTSD with symptoms such as anxiety, depression, nervousness, anger, irritability, intrusive memories, and sleep disturbance.  However, as indicated, the record does not establish that his PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.

As noted above, the April 2010 VA examiner stated that DSM-IV GAF in the range of 51-60 specifies "moderate symptoms" or "moderate difficulty in social and occupational functioning."  "Moderate" symptoms are inferred when symptoms produce generally manageable distress, the manageability limiting the scope and severity of activity disruption.  The VA examiner opined that this was consistent with findings for the Veteran's current functioning.  "Moderate" functional impairment is assessed in presence of social or occupational impairment that does not prevent retained capacity for many areas of such functioning.  This assessment is consistent with the criteria for a 30 percent rating (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130.  Also, as noted, the May 2014 VA examiner opined that the level of occupational and social impairment with regards to the PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This assessment is identical to the criteria for a 30 percent rating.  
  
While the record contains some evidence that are supportive of a higher rating, these are symptoms that are included in the criteria for a 50 percent rating.  However, as was explained in Vazquez-Claudio, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning. 

For example, the Veteran was consistently found to be fully alert and oriented with good memory.  While the April 2010 VA examiner noted that he had mildly inefficient recent memory, the May 2014 VA examiner noted that his memory appeared intact.  At all VA examinations, his speech was noted to be normal.  His medical records do not document any abnormalities with speech.  He also consistently rode his motorcycle and "tinkered" in his garage.  He had situation anxiety over his daughter's marriage and depression due to his neighbor's passing, which he reported would visited him several times per week.  He consistently had fair to "ok" insight and variable to fair judgment.  Finally, he consistently met with friends for breakfast, went fishing with friends, went on vacations with friends and family, and helped a friend's wife with lawn care after experiencing a stroke.

The Veteran and his wife testified that they had no friends, he did not want to be with people, had no relationship with neighbors, only took one family vacation throughout the year, and was fired from his previous job.  However, their testimony is not supported by competent and credible evidence of record, and thus has limited probative value.  The Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

The Veteran's medical records show that he had interactions with a variety of individuals, they went on multiple vacations in a year, and that he retired from his job due to problems with his knee.  The histories reported by the Veteran for treatment purposes are found to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes, as it is assumed that the Veteran would not hide symptoms from the medical professional from whom he was seeking treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Also, as noted above, the Veteran's medical records and VA examination reports show that he has been consistently assessed GAFs between 58 and 62, indicating at most moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The VA health care providers have the expertise to render an assessment as to the severity of PTSD.  See Black v. Brown, 10 Vet. App. 279, 284  (1997).  For these reasons, the Board finds that the VA examinations reports and VA treatment records have more probative value and outweigh the Veteran's and his spouse's own lay statements as to the severity of the Veteran's PTSD.   

The Veteran's counselor first suggested that the 30 percent rating assigned for his PTSD was fair as his PTSD did not seem severe and he appeared to function well in all areas.  The Veteran's counselor reported later that while the Veteran appeared very much in control, it was only a facade.  However, his counselor went on to report that he had good memory, denied suicidal ideation, homicidal ideation, delusions, or hallucinations, had fair insight and judgment, and assessed a GAF of 58, indicating once again that the Veteran had only moderate symptoms.

While the Veteran's psychologist indicated that the Veteran's PTSD resulted in occupational and social impairment in most areas, consistent with a 70 percent rating in the December 2015 statement, his psychologist also reported that the Veteran had a GAF of 60, which is indicative of moderate symptoms.  The psychologist did not refer to any treatment records, did not review the Veteran's claims file, and did not respond to the evidence of record supporting a 30 percent rating.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, this statement has limited probative value and is outweighed by the VA examination reports and the counseling records.  

Of note, the 30 percent rating which is assigned contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such as missing some days of work, whereas a 50 percent rating contemplates that symptoms result in occupational and social impairment with reduced reliability and productivity.  Thus, while the Veteran reported symptoms during the period on appeal, his treatment records show that he was able to maintain social relationships with his family, friends, neighbors, and fellow veterans.  While the Veteran is retired, he is able to continue "tinkering" in his garage and performs his activities of daily living.  As such, the evidence suggests that his symptoms do not rise to the level of reduced reliability and productivity.  Accordingly, a scheduler rating in excess of 30 percent for PTSD is denied.

The Board finds that the weight of the competent and credible evidence shows that the PTSD does not more closely approximate the criteria for a 70 percent rating.  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning not deficiencies in most areas.  The weight of the evidence shows that the Veteran had a long work history in construction and carpentry after service until retirement in 2005.  He reported that he retired due to a knee disability.   

The evidence shows that the Veteran is in a long term marital relationship since 1973 and he has frequent interaction with his adult children and friends.  He is able to establish and maintain effective relationships.  There is evidence of a deficiency in mood since the Veteran has been noted to have a depressed mood.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  Further, as discussed above, the VA examiners who conducted the VA examinations in 2008, 2010, and 2014 opined that the service-connected PTSD was productive of mild to moderate social and occupational impairment.  The Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318   (Fed. Cir. 2004).  The weight of evidence shows that the service-connected PTSD causes mild to moderate social and occupational impairment.  As noted, the Veteran has had a long work history after service.  The Veteran has been married since 1973 and has relationships with members of his family and with friends.  

The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2015).

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.  The Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating due to individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A March 2016 rating decision denied entitlement to TDIU.  Therefore, this issue is not before the Board. 


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


